ACCEPTED
                                                                                                          04-14-00547-CV
                                                                                               FOURTH COURT OF APPEALS
                                                                                                    SAN ANTONIO, TEXAS
                                                                                                     2/12/2015 3:52:30 PM
                                                                                                            KEITH HOTTLE
                                                                                                                   CLERK

                                       No. 04-14-00547-CV

                                    IN THE
                                                               FILED IN
                              COURT OF APPEALS          4th COURT OF APPEALS
                                   FOR THE               SAN ANTONIO, TEXAS
                  FOURTH SUPREME JUDICIAL DISTRICT OF TEXAS
                                                        02/12/2015 3:52:30 PM
                            AT SAN ANTONIO, TEXAS           KEITH E. HOTTLE
                                                                                       Clerk

                           IN THE INTEREST OF T.S.P., A CHILD


               APPELLEE'S MOTION TO EXTEND TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS, FOURTH
DISTRICT OF TEXAS:

       COMES NOW, MARSALIE ZINSMEYER, the appellee in the above styled and

numbered cause, pursuant to Texas Rules of Appellate Procedure 10.5(b) and 49.8, through her

attorney of record, files this motion to extend time to file her Appellee’s brief. In support of this

motion the appellee respectfully shows the following:

1.     On January 16, 2015, Appellant’s brief was filed in this case.

2.     The deadline for filing the Appellee’s brief in this appeal was set for February 16, 2015.

3.     The Appellee seeks a fourteen-day extension of time to file her brief, making the due date

       March 2, 2015.

4.     Appellee seeks this extension of time to file her brief because Attorney Shawn H. Smith,

       has had multiple scheduling conflicts over the past month, including several felony cases

       which needed to be disposed of through trial or hearings and demanded a large

       investment of time.

5.     No previous extensions of time to file the motion for rehearing in this cause have been



                                                  1
        sought or granted.

6.      The undersigned counsel does not believe the additional time requested will prejudice or

        inconvenience the Appellant.

                                              PRAYER

THEREFORE, the Appellee prays that this Court issue an order granting the extension of time to

file the Appellee’s Brief in the above case, and grant all such relief as is fair and just.

                                           Respectfully submitted,

                                                LAW OFFICES OF SHAWN H. SMITH, P.C.
                                                Shawn H. Smith
                                                1919 San Pedro
                                                San Antonio, TX 78212
                                                Phone: 512-576-3380
                                                Fax: 866-572-6413


                                                /s/ Shawn H. Smith
                                                Shawn H. Smith
                                                State Bar Number: 24079361
                                                ATTORNEY FOR APPELLEE




                                  CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a copy of the above motion was delivered on

August 25, 2013 to the State’s Attorney: Susan D. Reed, Criminal District Attorney, Bexar

County District Attorney’s Office, 101 W. Nueva St., Suite 370, San Antonio, Texas 78205.




                                                   2